IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                          NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
                                          DISPOSITION THEREOF IF FILED

S.W-C., MOTHER OF A.C.,
A CHILD,

             Appellant,

v.                                               Case No. 5D16-1223

DEPARTMENT OF CHILDREN
AND FAMILIES,

             Appellees.
                                      /

Opinion filed August 29, 2016

Appeal from the Circuit Court
for Osceola County,
Kim Shepard, Judge.

Ryan Thomas Truskoski, of Ryan
Thomas Truskoski, P.A., Orlando, for
Appellant.

S. W-C., Mother of A.C., a Child,
Kissimmee, pro se.

Rosemarie Farrell, of Children Legal
Services,  Orlando,     for  Appellee,
Department of Children and Families.

Sara E. Goldfarb, of Guardian Ad Litem
Program,    Sanford,   for    Appellee,
Guardian ad Litem.


                           ON CONCESSION OF ERROR

PER CURIAM.
       Pursuant to Appellees’ Concession of Error, we reverse the lower tribunal’s Order

of Adjudication with Findings of Fact after Dependency Trial, dated March 16, 2016, and

remand to the lower tribunal for a new trial and any other proceedings in furtherance of

the child’s best interest.


       REVERSED and REMANDED.


BERGER, WALLIS and LAMBERT, JJ., concur.




                                          2